
	
		I
		111th CONGRESS
		2d Session
		H. R. 5357
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Mitchell (for
			 himself and Mr. Rohrabacher)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the deployment of additional National
		  Guard troops along the international border between the United States and
		  Mexico in support of the border control activities of the United States Customs
		  and Border Protection of the Department of Homeland Security.
	
	
		1.Deployment of additional
			 National Guard troops along international border between the United States and
			 Mexico
			(a)Immediate
			 increase; durationAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Defense shall—
				(1)increase the number of members of the
			 National Guard deployed along the international border between the United
			 States and Mexico in support of the border control activities of the United
			 States Customs and Border Protection of the Department of Homeland Security by
			 at least 3,000 above the number so deployed as of May 1, 2010; and
				(2)maintain such
			 increased numbers through December 31, 2011.
				(b)Treatment of
			 deployed national guard troopsMembers of the National Guard deployed
			 pursuant to subsection (a) shall not be included in the calculation to
			 determine compliance with—
				(1)limits on end
			 strength; or
				(2)limits on the
			 number of members of the National Guard who may be placed on active duty for
			 operational support.
				(c)Optional early
			 reductionNotwithstanding the
			 date specified in subsection (a)(2), if the number of Border Patrol agents
			 serving along the international border between the United States and Mexico is
			 more than 20,163, the Secretary of Defense may reduce the number of members of
			 the National Guard deployed along such border to comply with subsection (a)(1)
			 by the number of additional border patrol agents that are authorized, funded,
			 hired, trained, and deployed. However, the additional border patrol agents must
			 be fully deployed before the Secretary may reduce the number of members of the
			 National Guard so deployed.
			
